To set aside a decree of divorce.
Denied Nov. 7, 1894, with costs.
Relator filed a bill for divorce. Defendant filed an answer in the nature of a cross-bill, to which complainant answered. Defendant was granted a decree March 21, 1894. The cross-bill was verified, but the verification did not contain the averment negativing collusion. June 29, 1894, relator filed a petition asking that the decree be set aside, because (1) no replication to complainant's answer to the cross bill had been filed; (2) defendant's cross-bill was not properly verified; (3) the testimony was taken within four months after the filing of the cross-bill, and (4) the decree was entered within the same time.